Citation Nr: 0205544	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sesamoiditis of the right foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sesamoiditis of the left foot.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to August 
1998.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which assigned an evaluation of 10 percent for sesamoiditis 
of each foot, after granting service connection for these 
disabilities.  This case was remanded by the Board in 
November 2000, and was returned to the Board for further 
appellate consideration in May 2002.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  There is no more than moderate impairment of either foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sesamoiditis of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for a rating in excess of 10 percent for 
sesamoiditis of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that further development of the medical evidence is in order.  

The veteran's service medical records reflect treatment for 
complaints of bilateral foot pain throughout her military 
service.  Plantar fasciitis and sesamoiditis were diagnosed.  
A February 1997 treatment note indicates the veteran's 
complaints of bilateral foot pain, with onset in 1992.  She 
localized the pain over the ball of her foot, right greater 
than left.  Palpation of the first metatarsal head elicited 
significant tenderness, on the right greater than the left.  
A bone scan was reviewed and showed a slight increase at the 
three hour scan over the area of the medial sesamoid on the 
right great toe.  The left foot appeared normal.  X-rays 
showed no evidence of stress fracture or bipartite sesamoid.  
An August 1997 X-ray report states that the veteran's right 
foot showed evidence of a bipartite sesamoid with no other 
soft tissue, joint, or osseous abnormality observed.  A 
physical evaluation board determined in April 1998 that the 
veteran had chronic bilateral sesamoiditis and that chronic 
foot pain and physical profile restrictions precluded 
performance of her duties.  

A VA general examination was conducted in November 1998.  The 
veteran reported a history of bilateral foot pain due to 
chronic sesamoiditis.  She indicated that the disability was 
aggravated by being on her feet, running, and standing.  She 
stated that the less she had to be on her feet the better 
they felt.  On physical examination, the veteran's gait and 
posture were within normal limits.  Examination of the feet 
and ankles revealed no deformity, discoloration, edema, 
tenderness, effusion, atrophy, instability or crepitus.  
There were negative drawer signs to the ankles, and good 
arches were present.  The veteran could squat without 
difficulty.  The diagnosis was bilateral sesamoiditis.  X-
rays showed normal appearing sesamoid bones in the left foot.  
On the right foot, the more lateral of the two sesamoids 
associated with the distal metatarsal was bipartite, which 
was noted to be a normal variant.  The radiologist opined 
that it was possible that the variant could represent an old 
fracture of the sesamoid, but that it was unlikely.  No other 
bone or joint abnormalities were identified.  The impression 
was a normal examination with the exception of the bipartite 
variant.  

The RO wrote to the veteran in March 2001 to inform her of a 
new law regarding VA's duty to assist a claimant.  The RO 
indicated that the veteran should identify records relevant 
to her claim so that an attempt could be made to obtain them.  
No response was received by the RO.

The veteran was afforded a further VA examination in April 
2001.  She stated that during service she had progressive 
pain at the bottom of both feet.  She indicated that the pain 
was usually aggravated by being on her feet for extended 
periods, walking, running or squatting.  The examiner noted 
that the veteran had been diagnosed as having bilateral 
chronic sesamoiditis.  The veteran stated that the pain was 
usually aching in nature and that it occasionally caused 
cramps and soreness on the soles of both feet, particularly 
at the base of the great toe.  She denied a history of any 
particular injury and indicated that there had been no 
surgical intervention for either foot disability.  She also 
denied use of crutches, braces, canes, or any corrective 
shoes.  She identified standing for long periods as an 
aggravating factor and lying down and elevation of the feet 
as alleviating factors.  She reported that she usually took 
Motrin, which helped the pain to an extent.  

On physical examination, the veteran entered the examination 
room without apparent limping or discomfort.  She wore 
regular tennis shoes without inserts, and did not use a cane, 
braces or crutches.  There was no apparent pain or 
tenderness, and the examiner remarked that examination of 
both feet was unremarkable.  There was no evidence of 
swelling, edema or deformity.  Examination of the soles of 
both feet revealed no evidence of acute inflammation, 
ulceration or deformity.  There was subjective tenderness on 
palpation of the feet, particularly at the base of the great 
toes at the site of the metatarsal phalangeal joint.  The 
veteran showed no significant flat feet.  She was able to 
stand on her toes and on her heels without apparent pain or 
discomfort.  She had full range of motion of both ankles and 
of the toes without apparent pain or discomfort.  
Neurovascular examination revealed good pulsation 
bilaterally, and sensation was intact.  X-rays showed no 
evidence of bone, joint or soft tissue abnormality in either 
foot.  The bone structure in both feet was unremarkable.  The 
examiner noted a diagnosis of sesamoiditis since service, but 
pointed out the absence of evidence of deformity or surgery.  
He indicated that the physical examination was unremarkable.  
He concluded that the veteran had subjective chronic pain and 
pointed out that the examination and X-rays were within 
normal limits to include a normal range of motion for both 
feet and ankles.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the veteran's 
claims, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purposes of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
and information needed to substantiate her claims, and the 
assistance that VA would provide in obtaining pertinent 
evidence or information.  The RO obtained the veteran's 
service medical records and afforded her appropriate VA 
examinations.  The veteran has not identified and the Board 
is not aware of any additional evidence or information which 
could be obtained to substantiate either of her claims.  

In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the notification and duty to assist provisions of 
the VCAA and the implementing regulations.  A remand for RO 
consideration of the claims in light of the regulations 
implementing the VCAA would only serve to further delay 
resolution of the veteran's claims with no benefit flowing to 
the veteran.  Therefore, the Board will address the merits of 
the veteran's claims.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The RO has evaluated the veteran's disabilities under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, which provides that a 
foot injury warrants a 10 percent evaluation if it is 
moderate or a 20 percent evaluation if it is moderately 
severe.  

A 10 percent evaluation is assigned for moderate bilateral or 
unilateral acquired pes planus with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  Severe 
acquired pes planus with evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use and characteristic callosities warrants a 30 percent 
evaluation if it is bilateral or a 20 percent evaluation if 
it is unilateral.    38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2001).

Unilateral or bilateral metatarsalgia or Morton's disease 
warrants an evaluation of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2001).  

Malunion or nonunion of the tarsal or metatarsal bones is 
assigned a 10 percent evaluation if it is moderate or a 20 
percent evaluation if it is moderately severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5283 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Review of the record discloses that the functional impairment 
from the sesamoiditis of each foot is not more than moderate.  
In this regard, the report of the veteran's initial post-
service VA examination in November 1998 shows no deformity, 
discoloration, edema, tenderness, effusion, atrophy, 
instability or crepitus of either foot.  The veteran could 
squat without difficulty.  X-rays of the left foot revealed 
two normal appearing sesamoid bones associated with the 
distal metatarsal.  Films of the right foot revealed a 
bipartite variant on the lateral sesamoid, but the 
radiologist opined that it was unlikely that the variant was 
caused by an old fracture of the sesamoid.  The April 2001 VA 
examination of the veteran's feet was unremarkable, with no 
evidence of deformity.  The examiner noted subjective chronic 
pain but pointed out that the examination and X-rays were 
within normal limits and that the veteran had normal range of 
motion of both feet and ankles.  He also indicated that he 
detected no evidence of pain and that the veteran had full 
range of motion.  

In view of the evidence demonstrating that the functional 
impairment of each foot is not more than moderate, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted for either foot under any potentially applicable 
diagnostic code.  

The Board has considered the possibility of assigning staged 
ratings; however, at no time during the period in question 
has the veteran's disability warranted a rating greater than 
that assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for foot disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.






ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for sesamoiditis of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for sesamoiditis of the left foot is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

